UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 07-1110



STEVEN ELLER,

                                                 Plaintiff - Appellant,

           versus


RITA   MARIANNI,    INCORPORATED;   RICHARD   CHRIS
FAY,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Thomas Rawles Jones, Jr.,
Magistrate Judge. (1:06-cv-00623-TRJ)


Submitted:   November 28, 2007            Decided:    December 12, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrell N. Roberts, III, ROBERTS & WOOD, Riverdale, Maryland, for
Appellant.   C. Jay Robbins, IV, MIDKIFF, MUNCIE & ROSS, P.C.,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Steven Eller appeals from the magistrate judge’s orders

denying his request for a jury trial and entering judgment in favor

of the Defendants on his civil diversity action.*   We have reviewed

the record included on appeal, including the magistrate judge’s

opinion and the parties’ briefs, and find no reversible error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.   See Eller v. Rita Marianni, Inc., No. 1:06-cv-00623-TRJ

(E.D. Va. filed Jan. 5, 2007 & entered Jan. 8, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




     *
      The case was tried before a magistrate judge pursuant to 28
U.S.C. § 636(c) (2000).

                              - 2 -